Citation Nr: 0815490	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
eczematoid dermatitis (previously diagnosed as acne).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993 and July 2005 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the October 2003 rating decision, the RO granted service 
connection for acne with a noncompensable evaluation.  In his 
Substantive Appeal, dated in June 2004, the veteran stated he 
still had acne, but also referred to a rash on various parts 
of his body.  Subsequently, in an August 2005 supplemental 
statement of the case, the RO re-characterized the issue on 
appeal as "evaluation of eczematoid dermatitis, (previously 
rated as acne)," with a noncompensable evaluation.  The 
Board is uncertain as to whether this was to effect a 
severance of the grant of service connection for acne and 
notes procedural and jurisdictional difficulty with an 
apparent severance and evaluation of eczematoid dermatitis.  
Service connection for eczematoid dermatitis is not in effect 
and the issue of service connection for that condition has 
not been adjudicated by the RO.  The Board has framed the 
issue as noted on the title page and refers the issue of 
entitlement to service connection for eczematoid dermatitis 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As illustrated by the RO's attempted re-characterization of 
the issue on appeal, the current nature of the veteran's 
service-connected skin condition is unclear and further 
examination is needed in order to properly evaluate the 
condition.  38 C.F.R. § 4.1 (2007).  

The veteran's acne is manifested by scarring and is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7828, which provides for evaluation of acne.  
The veteran's acne could also be evaluated under Diagnostic 
Code 7800.  Under Diagnostic Code 7800 VA is required to 
consider unretouched color photographs in its evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  There 
are no unretouched color photographs of record.  Accordingly, 
a remand is necessary for further medical examination.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatological examination to determine 
the extent and severity of his service-
connected acne, and the extent of any 
scarring associated with acne.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner must complete 
both the disability examination worksheet 
for skin diseases and the worksheet for 
scars.  The examiner should submit color 
photographs showing all scars associated 
with the veteran's service-connected acne.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claim on appeal.  The RO is 
specifically asked to explain its apparent 
recharacterization of acne to eczematoid 
dermatitis and perform proper 
adjudication, depending upon resolution of 
the uncertainty, as explained in the 
introduction section of this remand.  If 
any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



